Me. Justice Matthews
delivered the opinion of the. court. *331After stating the facts in the language above reported, he continued : -
Two Federal questions, arise on the record, in these cases, contained in the following propositions affirmed by the plaintiffs in error:
First. That the act of April 3,1878, and the taxes levied in pursuance of it, if enforced)1 as it is sought to be, in these judgments, in. effect take the property of the defendants below without due process of law; and—
Second. That they constitute a denial of the equal protection of the laws: in both particulars violating the Fourteenth Amendment to the Constitution of the. United States.
In support of the first of these propositions, it is contended on behalf of the plaintiffs in error, that, by the enforcement of these judgments, they will be deprived of their property without due 'process of law, because-the valuation of their property under the act is made by the board of railroad commissioners without the right on their part to notice of the proceeding, or the right to be heard in opposition to any proposed action of the board in its progress.
It has, however, been repeatedly decided by this court that the proceedings to raise the public revenue by levying and collecting taxes are not necessarily judicial, and that “due process of law,” as applied to that .subject, does not imply or require the right to such notice and hearing as are considered to be essential to the validity of the proceedings and judgments of judicial tribunals. Notice by statute is generally the only notice given, and that has been held sufficient. “ In judging what is ‘due process of law,’” said Mr. Justice Bradley, in Davidson v. New Orleans, 96 U. S. 97, 107, “ respect must be had to the cause and object of the taking, whether -under the' taxing power, the power of eminent domain, or the power of assessment for local improvements, or none of these; and, if found to be suitable or admissible in the special case, it will be adjudged to be ‘ due process of law; ’ but if found to be arbitrary, oppressive, and unjust, it may be declared to be not ‘ due process of law.’ ”
In its application to proceedings for the levy and collection *332of taxes, it was said in. McMillen v. Anderson, 95 U. S. 37, 42, that it “ is not, and never has been, considered necessary to the validity of a tax ” “ that the party charged should have been present, or had an opportunity to-be present, in some tribunal when he was assessed.” ' This language, it is true, was used in the decision of a case in reference tó a license tax, where all the circumstances of its assessment were declared by statute, and nothing was intrusted to the discretion of public officers; but, in the State Railroad Tax Cases, 92 U. S. 575, 610, where the ascertainment of the taxable value of railroads was the duty of a board, as in the present cases, whose assessment was. challenged for the reason that the proceeding was not “ due process of law,” for want of notice and a hearing, it was said by Mr. Justice Miller, delivering the opinion of the court: “ This board has its time of sitting fixed by law. Its sessions are not secret. No obstruction exists to the’ appearance of any one before it to assert a right or redress a wrong; and in the business of assessing taxes, this is all that can be reasonably asked.”
In the proceedings questioned in these cases, there was, in fact and in law, notice and a hearing. The railroad company, by its president or chief officer, is required by law, at a specified time, to return to the auditor of public accounts, under oath, a statement showing “ the total length of such railroad, including the length thereof beyond the limits of the State, and designating its length within this State, and in each county, city, and incorporate town therein, together with the average value per mile thereof, for the purpose of being operated as a carrier of freight and passengers, including engines and cars and a list of the depot grounds and improvements and other real estate of the said company, and the value thereof, and the respective counties, cities, and incorporated towns, in which the same are located. That, if any of said railroad companies owns or operates a railroad or railroads out of this State, but in comlection with its road in this State, the president or chief officer of such company shall only be required to return such proportion of the entire value of all its rolling-stock as the number of miles of its railroad in this State bears to the whole *333number of miles operated by said company in and out of this State.”
This return, made by the corporation, through its officers, is the statement of its own case, in all the particulars that enter into the question of the value of its taxable property, and may be verified and fortified by such explanations and proofs as it may see fit to insert. It is laid by the auditor of public accounts before the board of railroad commissioners, and constitutes the matter on which they are to act. They are required to meet for that purpose on the first day of September in each year, at the office of the auditor, at the. seat of government, when these returns are to be submitted to them. The statute declares that, “ should the valuations ... be either too high or too low, they shall correct and equalize the same by a proper increase or decrease thereof. Said board shall keep a record of their proceedings, to be signed by each member present at any'meeting; and the said board is hereby authorized to examine the books and property of any railroad company to ascertain the value of its property, or to have them examined by any suitable disinterested person, to be appointed by them for that purpose.” And in the performance of these duties, their sessions are limited to a period of not longer than twenty days in any one year.
These meetings are public, and not secret. The time and place for holding them-are. fixed by law. The proceedings of the board are required to be made matter of record, and authenticated by the signature of the quorum present. Any one interested has the right to be present. In inference to this point, the Court-of Appeals of Kentucky, in its decision in these cases, says (81 Ky. 492, 512): “As we construe this act, .although in the nature of an original assessment, the parties had the right to be heard, and were in fact heard before the board passing on the question of valuation.” It is averred; in the petitions filed in these actions, that “ defendant did appear before said board by its officers, agents, and attorneys, and presented such facts, figures, and information, and argument in relation to the valuation and assessment for taxation of its said property, .as it saw proper to ; ” and “ that said board,, after a full *334hearing cf defendant by her officers, agents, and attorneys, and a full consideration of said returns, reports, information, and arguments before them, valued and assessed for taxation ” the defendant’s line of railroad, &c. These averments are not denied, but stand confessed in the record of each case.
It is said, however, in answer to this, by counsel for plaintiffs in error, in. argument, that whatever was. in fact this alleged hearing, it could only have been accorded as a matter of grace and favor, because it was not demandable, as of right, under the law, and consequently has no such legal value as attaches to a hearing to whiqh the law gives a right, and to which it compels the attentioh of the officer, under an imperative obligation, with the sense of official responsibility for impartial and right decision, which is imputed to the discharge of official duty.
But such is not the construction put upon the statute, as we have seen, by the Court of Appeals of the State, nor the practical construction, as we infer from the averments of the pleadings, put upon it by the officers called to act under it. And if the plaintiffs in error have the constitutional right to such hearing, for which they contend; the statute is properly to be construed so as to recognize and respect it, and not to deny it. The„ Constitution and the statute will be construed together as one law. This was the principle of construction applied by this court, following the decisions of the State court, in Neal v. Delaware, 103 U. S. 370, where words, denying the right, were regarded as stricken out of the State Constitution and statutes, by the controlling language of the Constitution of the United States; and in the case of Cooper v. The Wandsworth Board of Works, 14 C. B. N. S. 180, in a case where a hearing was deemed essential, it was said by Byles, J., “ that, although there are no positive words in a statute requiring that the party' shall be heard, yet the justice of the common law will supply the omission of the legislature.” p. 194.
It is still urged, however, that there is, notwithstanding what has been said, no security that the final action of the board of railroad commissioners, in valuing and assessing railroad property under this statute, may not be unequal, unjust *335and oppressive, and that either by error of judgment, through ■ caprice, prejudice, or even from an intention to oppress, valuations may be made which are excessive, bearing no réasonable relation to what is fair and just, and fixed arbitrarily, based neither upon actual evidence nor an honest estimate. But the same suppositions may be indulged in, in opposition to all contrary presumptions, with reference to the final action of any tribunal appointed to determine the matter, however carefully constituted, and however carefully guarded in its procedure, and whether judicial or administrative. Such possibilities are but the necessary imperfections of all human institutions, and do not admit of remedy; at least no revisory power to prevent or redress them enters into the judicial system, for, by the supposition, its administration is itself subject to the same imperfections.
But whatever relief courts of justice may afford against the injuries apprehended, when in fact they have resulted, is secured to the plaintiffs in error by the very statute of which they complain. For the valuation of railroad property, under that act, and the assessment of the taxes thereon, are-not final, in the sense that they constitute a charge upon the property subject to the tax, or a liability fixed upon the corporation üjvning it. That result can be attained, and the tax actually collected, only by suit, as provided in the fifth section of the . statute, either against the officers' of the companies for penalties incurred by a failure to pay the taxes levied, or for the recovery of the taxes themselves, by action in the Franklin Circuit Court, or in the courts having jurisdiction in the counties, for the taxes payable to them. respectively. The case is thus brought directly and distinctly within the decision in Davidson v. New Orleans, 96 U. S. 97, 104, where it was held, “ that, whenever by the laws of a State, or by State authority, a tax, assessment, servitude, or other burden is imposed upon property for the public use, whether it be of the whole State, or of some more limited portion of the community, and those laws provide for a mode of confirming or contesting the charge thus imposed, in the ordinary courts of justice, with such notice to the person, or such proceeding in regard to the property as *336is appropriate to the nature of the case, the judgment in such proceedings cannot be said to deprive the owner of his property without due process of law, however obnoxious it may be to other objections.” And this is the principle that was followed in the subsequent case of Hagar v. Reclamation District, 111 U. S. 701. In that case, the statute of California, which conferred the jurisdiction, authorized any defence, going either to the validity or to the amount of the tax assessed, to be pleaded. What inquiries may be permitted in such cases, of course, is a matter that depends upon the particular provisions of the law of the jurisdiction. In the absence of such provisions, and as a principle of general jurisprudence, it is safe to say, that any defence is admissible which establishes the illegality of the proceeding resulting in the alleged assessment, Whether because it is in violation of the local law which is relied on as conferring the authority upon which it is based, or because it constitutes a denial of a right secured to the party complaining by the Constitution of the United States. The judgments now under review were rendered in just such action^, so that we cannot escape the conclusion that there is no ground for the plaintiffs in error to contend that they have been rendered without due process of law.
The plaintiffs in error, however, did interpose a defence below, legitimate in itself, and arising under the Constitution of the United States, namely, that in the proceedings of the board of railroad commissioners, resulting in the valuation and assessment, under the act of April 3, 1878, they were severally denied the equal protection of the laws, contrary to the Fourteenth Amendment to the Constitution.- As this defence was overruled by the Court of Appeals of Kentucky, another Federal question is presented which we are bound now to examine and decide.
The discrimination against railroad companies and. their property, which is the subject of complaint, as being unjust and unconstitutional, arises from the fact that, in the legislation of Kentucky on- the subject, railroad property, though called real estate, is* classed by itself as distinct from other real estate, such as farms and city lots, and subjected to different ■ *337means and methods- for ascertaining its value for purposes of taxation, and differing as well from those applied to' .the property of corporations chartered for other purposes, such as bridge, mining, street railway, manufacturing, gas and water companies. These latter report to the auditor the total cash value of their property, and pay into the treasury as a tax, upon each $100 of its value, a sum equal to the tax collected upon the same value of real estate; and their reports and valuations are treated as complete and perfect assessments, not subject to revision by any board or court, and conclusive upon the taxing officers.
But there is nothing in the .Constitution of Kentucky that requires taxes to be levied by a uniform method upon all descriptions of property. The whole matter is left to the discretion of the legislative power, and there is nothing to forbid the classification of property for purposes of taxation and the valuation of different classes by different methods. The rule of equality, in respect to the subject, only requires the same means and methods to be applied impartially to all the constituents of each class, so that the law shall operate equally and uniformly upon all persons in similar circumstances. There is no objection, therefore, to. the discrimination made as between railroad companies and other corporations in the methods and instrumentalities by which the value of their property is ascertained. The different nature and uses of their property justify the discrimination in this respect which the discretion of the legislature has seen fit to impose.
So, the fact that the legislature has chosen to call a railroad, for purposes of taxation, real estate, does not identify it with farming lands and town lots, in such a sense as imperatively to require the employment of the same machinery and methods for all, in the- process of valuation for purposes of taxation. Calling them by the same name does not obliterate the essential differences between them, and accordingly, it is not insisted on in argument, as an objection to the system, that a railroad running through several counties is valued and taxed as a unit and by a special board organized for that purpose, while other real estate is valued in each county by assessors. The final *338point of objection seems to be reduced to this. In the case of ordinary real estate, it is said, when the assessor has made his valuation, it is submitted to a board of supervisors, Avho may change the valuation, but not so as to increase it, without notice to the tax-payer, and an opportunity for a formal hearing, upon testimony to be adduced under oath, and with a right of appeal on his part, first, to a county judge, and, again, if the amount of the tax is equal to fifty .dollars, to the Circuit Court. This is contrasted with the proceeding in the case of railroad property before the board of railroad commissioners, in. which it is alleged there is no notice of an intended change in the valuation returned by the company, and no appeal allowed’if. it is increased.
The discrimination, hoAvever, is apparent rather than real. An examination of the statutes shows, that the original valuation .of the assessor, in case of ordinary real estate, is conclusive iipon the tax-payer, no matter how unsatisfactory; and the_ appeal allowed is only from the action of the board of supervisors, in case they undertake to increase the valuation made by the assessor. But in the case of railroad property, no board has .authority to increase the original assessment made by the railroad commissioners, and there is, therefore, no case for a.n appeal similar to that of the owner of ordinary real estate.
But were it otherwise, the objection would not be tenable. We have already decided that the mode of valuing railroad property for taxation under this statute is due process of law. That being so, the provision securing the equal protection of the laws does not require, in any case, an appeal, although it may be allowed in respect toother persons, differently.situated. This was expressly decided by this court in the case of Missouri v. Lewis, 101 U. S. 22, 30. It was there said by Mr. Justice Bradley, delivering the opinion of the court and. speaking to this point, that, “ the last restriction, as to the equal protection of the laws, is not violated by any diversity in the jurisdiction of the several courts as to subject-matter, amount, or finality of decision, if all persons within the territorial limits of their respective jurisdictions havé an equal right,' in like cases and under *339like circumstances, to resort to them for redress.” The right to classify railroad property, as a separate class, for purposes of taxation, grows out of the inherent nature of the property, and the discretion'Vested by the Constitution of the State in its legislature, and necessarily involves the right, on its part, to devise and carry into effect a distinct scheme, with different tribunals, in the proceeding to value it. If such a scheme is due process of law, the details in which it differs from the mode of valuing other descriptions and classes of property cannot be considered as a denial of the equal protection of the laws.
Ve see no error in the several judgments of the Court of Appeals of Kentucky in these cases, and they are accordingly

Affirmed.

Mr. Justice Blatohford did not sit in these cases, or take any part in their decision.